Exhibit 10.38

SPEEDWAY MOTORSPORTS, INC.

DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED, EFFECTIVE JANUARY 1, 2009



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

ARTICLE I      

Establishment and Purpose

   1 ARTICLE II      

Definitions

   1 ARTICLE III      

Eligibility and Participation

   8 ARTICLE IV      

Deferrals

   9 ARTICLE V      

Company Contributions

   11 ARTICLE VI      

Benefits

   12 ARTICLE VII      

Modifications to Payment Schedules

   15 ARTICLE VIII      

Valuation of Account Balances; Investments

   16 ARTICLE IX      

Administration

   17 ARTICLE X      

Amendment and Termination

   19 ARTICLE XI      

Informal Funding

   19 ARTICLE XII      

Claims

   20 ARTICLE XIII      

General Provisions

   23



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

ARTICLE I

Establishment and Purpose

Speedway Motorsports, Inc. (the “Company”) hereby amends and restates the
Speedway Motorsports, Inc. Deferred Compensation Plan (the “Plan”), effective
January 1, 2009. The Plan was originally effective as of July 1, 2005, such that
all amounts deferred under the Plan since its inception are subject to Code
Section 409A.

The purpose of the Plan is to attract and retain key employees by providing each
Participant with an opportunity to defer receipt of a portion of their salary,
eligible bonus, and other specified compensation. The Plan is not intended to
meet the qualification requirements of Code Section 401(a), but is intended to
meet the requirements of Code Section 409A and shall continue to be operated and
interpreted consistent with that intent.

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities of the Company or an Adopting Employer under this Plan will remain
the general assets of the Company or the Adopting Employer and shall remain
subject to the claims of the Company’s or the Adopting Employer’s creditors
until such amounts are distributed to the Participants.

ARTICLE II

Definitions

 

2.1 Account. Account means a bookkeeping account maintained in accordance with
the Plan to record the payment obligation of a Participating Employer to a
Participant as determined under the terms of the Plan. The Committee may
maintain an Account to record the total obligation to a Participant and
component Accounts to reflect amounts payable at different times and in
different forms. Reference to an Account means any such Account established
pursuant to the Plan, as the context requires. Accounts are intended to
constitute unfunded obligations within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.

 

2.2 Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.

 

2.3 Adopting Employer. Adopting Employer means an Affiliate that has employees
(or former employees) who have been designated as eligible to participate in the
Plan.

 

1



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

2.4 Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).

 

2.5 Beneficiary. Beneficiary means a natural person, estate, or trust designated
by a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

 

2.6 Business Day. A Business Day is each day on which the New York Stock
Exchange is open for business.

 

2.7 Change in Control. Change in Control, with respect to a Participating
Employer that is organized as a corporation, occurs on the date on which any of
the following events occur (i) a change in the ownership of the Participating
Employer; (ii) a change in the effective control of the Participating Employer;
(iii) a change in the ownership of a substantial portion of the assets of the
Participating Employer.

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 51%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 51% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer . A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 51% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.

 

2



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership, Change in Control means only a change in the
ownership of the partnership or a change in the ownership of a substantial
portion of the assets of the partnership, and the provisions set forth above
respecting such changes relative to a corporation shall be applied by analogy.

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.8 Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.

 

2.9 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.10 Code Section 409A. Code Section 409A means Section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

 

2.11 Committee. Committee means the Compensation Committee of the Board of
Directors of the Company.

 

2.12 Company. Company means Speedway Motorsports, Inc.

 

2.13 Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Company Contributions are credited at the
sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

 

2.14 Compensation. Compensation means a Participant’s base salary, bonus,
commission, and such other cash or equity-based compensation (if any) approved
by the Committee as Compensation that may be deferred under this Plan.
Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.

 

2.15

Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule

 

3



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

 

applicable to one or more Accounts. The Committee may permit different deferral
amounts for each component of Compensation and may establish a minimum or
maximum deferral amount for each such component. Unless otherwise specified by
the Committee in the Compensation Deferral Agreement, Participants may defer up
to 75% of their base salary and up to 100% of other types of Compensation
designated as eligible for Deferrals for a Plan Year. A Compensation Deferral
Agreement may also specify the investment allocation described in Section 8.4.

 

2.16 Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan.

 

2.17 Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced as necessary so that it does not exceed 100% of the cash Compensation of
the Participant remaining after deduction of all required income and employment
taxes, 401(k) and other employee benefit deductions, and other deductions
required by law. Changes to payroll withholdings that affect the amount of
Compensation being deferred to the Plan shall be allowed only to the extent
permissible under Code Section 409A.

 

2.18 Disability Benefit. Disability Benefit means the benefit payable under the
Plan to a Participant in the event such Participant is determined to be
Disabled.

 

2.19 Disabled or Disability. Disabled means that a Participant is, by reason of
any medically-determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, (i) unable to engage in any substantial gainful
activity, or (ii) receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s employer. The Committee shall determine whether a Participant is
Disabled in accordance with Code Section 409A; provided, however, that a
Participant shall be deemed to be Disabled if determined to be totally disabled
by the Social Security Administration or the Railroad Retirement Board.

 

2.20 Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VIII.

 

2.21 Effective Date. Effective Date means January 1, 2009.

 

2.22 Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as approved by
the Committee (or its authorized delegate) from time to time in its sole
discretion.

 

4



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

2.23 Employee. Employee means a common-law employee of an Employer.

 

2.24 Employer. Employer means, with respect to Employees it employs, the Company
and each Affiliate.

 

2.25 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.26 Fiscal Year Compensation. Fiscal Year Compensation means Compensation
earned during one or more consecutive fiscal years of a Participating Employer,
all of which is paid after the last day of such fiscal year or years.

 

2.27 Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.

 

2.28 Participating Employer. Participating Employer means the Company and each
Adopting Employer.

 

2.29 Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.

 

2.30 Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 

2.31 Plan. Generally, the term Plan means the “Speedway Motorsports, Inc.
Deferred Compensation Plan” as documented herein and as may be amended from time
to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg.
Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

 

5



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

2.32 Plan Year. Plan Year means January 1 through December 31.

 

2.33 Retirement. Retirement means Separation from Service after attainment of
age 65.

 

2.34 Retirement/Termination Account. Retirement/Termination Account means an
Account established to record the amounts payable to a Participant that have not
been allocated to a Specified Date Account. Unless the Participant has
established a Specified Date Account, all Deferrals and Company Contributions
shall be allocated to a Retirement/Termination Account on behalf of the
Participant.

 

2.35 Retirement/Termination Benefit. Retirement/Termination Benefit means the
benefit payable to a Participant under the Plan following the Separation from
Service of the Participant.

 

2.36 Separation from Service. An Employee incurs a Separation from Service upon
termination of employment with the Employer. Whether a Separation from Service
has occurred shall be determined by the Committee in accordance with Code
Section 409A.

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of (i) the six-month anniversary of the
commencement of the leave or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
in applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code
Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(c), “at least 50 percent” shall be used instead
of “at least 80 percent” each place in appears in those sections.

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

6



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

2.37 Specified Date Account. A Specified Date Account means an Account
established pursuant to Section 4.3 that will be paid (or that will commence to
be paid) at a future date as specified in the Participant’s Compensation
Deferral Agreement. Unless otherwise determined by the Committee, a Participant
may maintain no more than five Specified Date Accounts. A Specified Date Account
may be identified in enrollment materials and/or websites as an “In-Service
Account” or such other name as established by the Committee without affecting
the meaning thereof.

 

2.38 Specified Date Benefit. Specified Date Benefit means the benefit payable to
a Participant under the Plan in accordance with Section 6.1(b) of the Plan.

 

2.39 Specified Employee. Specified Employee means an Employee who, as of the
date of his Separation from Service, is a “key employee” of the Company or any
Affiliate, any stock of which is actively traded on an established securities
market or otherwise. An Employee is a key employee if he meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with
applicable regulations thereunder and without regard to Code Section 416(i)(5))
at any time during the 12-month period ending on the Specified Employee
Identification Date. Such Employee shall be treated as a key employee for the
entire 12-month period beginning on the Specified Employee Effective Date.

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Code Section 3401(a) for purposes of income tax
withholding at the source, plus amounts excludible from gross income under
Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of the Employee under Code Sections 872, 893, 894, 911, 931 and
933, provided such compensation is not effectively connected with the conduct of
a trade or business within the United States.

Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.

 

7



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)(6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

 

2.40 Specified Employee Identification Date. Specified Employee Identification
Date means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.

 

2.41 Specified Employee Effective Date. Specified Employee Effective Date means
the first day of the fourth month following the Specified Employee
Identification Date, or such earlier date as is selected by the Committee.

 

2.42 Unforeseeable Emergency. An Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)) , or a Beneficiary; loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The types of events which may qualify as an Unforeseeable
Emergency may be limited by the Committee.

 

2.43 Valuation Date. Valuation Date shall mean each Business Day.

 

2.44 Year of Service. A Year of Service shall be computed in the same manner as
provided under the Company’s tax-qualified profit sharing or 401(k) arrangement.
If more than one such arrangement exists, the Company shall identify the
appropriate plan document or documents for the determination of Years of
Service. If there is no such arrangement or the arrangement does not provide a
definition of Year of Service, a Year of Service shall mean each 12-month period
of continuous service with the Employer.

ARTICLE III

Eligibility and Participation

 

3.1 Eligibility and Participation. An Eligible Employee becomes a Participant
upon the earlier to occur of (i) a credit of Company Contributions under Article
V or (ii) receipt of notification of eligibility to participate.

 

3.2

Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not Separated from Service may not defer
Compensation under the Plan beyond the Plan Year in which he or she became
ineligible but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a

 

8



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

 

Separation from Service, a Participant shall remain a Participant as long as his
or her Account Balance is greater than zero and during such time may continue to
make allocation elections as provided in Section 8.4. An individual shall cease
being a Participant in the Plan when all benefits under the Plan to which he or
she is entitled have been paid.

ARTICLE IV

Deferrals

 

4.1 Deferral Elections, Generally.

 

  (a) A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Committee
and in the manner specified by the Committee, but in any event, in accordance
with Section 4.2. A Compensation Deferral Agreement that is not timely filed
with respect to a service period or component of Compensation shall be
considered void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement prior
to the date the election becomes irrevocable under the rules of Section 4.2.

 

  (b) The Participant shall specify on his or her Compensation Deferral
Agreement whether to allocate Deferrals to a Retirement/Termination Account or
to a Specified Date Account. If no designation is made, all Deferrals shall be
allocated to the Retirement/Termination Account. A Participant may also specify
in his or her Compensation Deferral Agreement the Payment Schedule applicable to
his or her Plan Accounts. If the Payment Schedule is not specified in a
Compensation Deferral Agreement, the Payment Schedule shall be the Payment
Schedule specified in Section 6.2.

 

4.2 Timing Requirements for Compensation Deferral Agreements.

 

  (a) First Year of Eligibility. In the case of the first year in which an
Eligible Employee becomes eligible to participate in the Plan, he has up to 30
days following his initial eligibility to submit a Compensation Deferral
Agreement with respect to Compensation to be earned during such year. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such 30-day period. The determination of whether an Eligible
Employee may file a Compensation Deferral Agreement under this paragraph shall
be determined in accordance with the rules of Code Section 409A, including the
provisions of Treas. Reg. Section 1.409A-2(a)(7).

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

 

9



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

  (b) Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.

 

  (c) Performance-Based Compensation. If allowed by the Committee, Participants
may file a Compensation Deferral Agreement with respect to Performance-Based
Compensation no later than the date that is six months before the end of the
performance period, provided that:

 

  (i) the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

 

  (ii) the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.

 

  (d) Sales Commissions. Sales commissions (as defined in Treas. Reg.
Section 1.409A-2(a)(12)(i)) are considered to be earned in the taxable year of
the Participant in which the customer remits payment to the Employer. The
Compensation Deferral Agreement must be filed before the last day of the year
preceding the year in which the sales commissions are earned and becomes
irrevocable after that date.

 

  (e) Fiscal Year Compensation. A Participant may defer Fiscal Year Compensation
by filing a Compensation Deferral Agreement prior to the first day of the fiscal
year or years in which such Fiscal Year Compensation is earned. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable on the first
day of the fiscal year or years to which it applies.

 

  (f)

“Evergreen” Deferral Elections. The Committee may provide that a Compensation
Deferral Agreement will continue in effect for each subsequent year or
performance period. Such “evergreen” Compensation Deferral Agreements will
become effective with respect to an item of Compensation on the date such
election becomes irrevocable under this Section 4.2. An evergreen Compensation
Deferral Agreement may be terminated or modified prospectively

 

10



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

 

with respect to Compensation for which such election remains revocable under
this Section 4.2. A Participant whose Compensation Deferral Agreement is
cancelled in accordance with Section 4.6 will be required to file a new
Compensation Deferral Agreement under this Article IV in order to recommence
Deferrals under the Plan.

 

4.3 Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the third
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).

 

4.4 Deductions from Pay. The Company has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.

 

4.5 Vesting. Participant Deferrals shall be 100% vested at all times.

 

4.6

Cancellation of Deferrals. The Company may cancel a Participant’s Deferrals
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
(ii) if the Participant receives a hardship distribution under the Employer’s
qualified 401(k) plan, through the end of the Plan Year in which the six-month
anniversary of the hardship distribution falls, and (iii) during periods in
which the Participant is unable to perform the duties of his or her position or
any substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six months, provided cancellation occurs by the later of the end of the taxable
year of the Participant or the 15th day of the third month following the date
the Participant incurs the disability (as defined in this subparagraph (iii)).

ARTICLE V

Company Contributions

 

5.1 Discretionary 401(k) Make-Up Contributions. A Participating Employer may, in
its sole and absolute discretion, make a discretionary 401(k) Make-Up
Contribution on behalf of Participants whose deferrals to this Plan cause
compensation for purposes of the qualified 401(k) plan to fall below the maximum
compensation that may be recognized under such plan pursuant to Code
Section 401(a)(17), in order to restore any lost matching contributions under
the 401(k) plan as a result of such deferrals. Any such contributions shall be
credited to a Participant’s Retirement/Termination Account.

 

5.2 Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit other Company
Contributions to any Participant in any amount determined by the Participating
Employer. Such contributions will be credited to a Participant’s
Retirement/Termination Account.

 

11



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

5.3 Vesting. Company Contributions, if any, described in Sections 5.1 and 5.2
above, and any Earnings thereon, shall vest in accordance with the following
table:

 

Years of Service Since Being Eligible to Participate in this Plan

   Percent
Vested  

Fewer than 1

   0 %

At least 1 but fewer than 2

   33 1/3 %

At least 2 but fewer than 3

   66 2/3 %

3 or more

   100 %

All Company Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the death of the Participant while actively employed; (ii) the
Disability of the Participant, (iii) the Retirement of the Participant, or
(iv) a Change in Control. The Participating Employer may, at any time, in its
sole discretion, increase a Participant’s vested interest in a Company
Contribution. The portion of a Participant’s Accounts that remains unvested upon
his or her Separation from Service after the application of the terms of this
Section 5.3 shall be forfeited.

ARTICLE VI

Benefits

 

6.1 Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

 

  (a) Retirement/Termination Benefit. Upon the Participant’s Separation from
Service, he or she shall be entitled to a Retirement/Termination Benefit. The
Retirement/Termination Benefit shall be equal to the vested portion of the
Retirement/Termination Account and (i) if the Retirement/Termination Account is
payable in a lump sum, the unpaid balances of any Specified Date Accounts, or
(ii) if the Retirement/Termination Account is payable in installments, the
unpaid balances of any Specified Date Accounts with respect to which payments
have not yet commenced. The Retirement/Termination Benefit shall be based on the
value of those Accounts as of the end of the month in which Separation from
Service occurs. Payment of the Retirement/Termination Benefit will be made or
begin on the first day of the month following the month in which Separation from
Service occurs; provided, however, that with respect to a Participant who is a
Specified Employee as of the date such Participant incurs a Separation from
Service, payment will be made or begin on the first day of the seventh month
following the month in which such Separation from Service occurs. If the
Retirement Benefit is to be paid in the form of installments, any subsequent
installment payments to a Specified Employee will be paid on the anniversary of
the date the initial installment was made.

 

  (b)

Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, he or she shall be entitled to a Specified Date Benefit with
respect to each such Specified Date Account. The Specified Date Benefit shall be
equal to

 

12



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

 

the vested portion of the Specified Date Account, based on the value of that
Account as of the end of the month designated by the Participant at the time the
Account was established. Payment of the Specified Date Benefit will be made or
begin on the first day of the month following the designated month.

 

  (c) Disability Benefit. Upon a determination by the Committee that a
Participant is Disabled, he or she shall be entitled to a Disability Benefit.
The Disability Benefit shall be equal to the vested portion of the
Retirement/Termination Account and (i) if the Retirement/Termination Account is
payable in a lump sum, the unpaid balances of any Specified Date Accounts, or
(ii) if the Retirement/Termination Account is payable in installments, the
unpaid balances of any Specified Date Accounts with respect to which payments
have not yet commenced. The Disability Benefit shall be based on the value of
the Accounts as of the last day of the month in which Disability occurs and
payment will be made or begin on the first day of the following month.

 

  (d) Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and any unpaid balances of any Specified Date Accounts. The Death
Benefit shall be based on the value of the Accounts as of the end of the month
in which death occurred, with payment made on the first day of the following
month.

 

  (e) Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Retirement/Termination Account until depleted and then from the vested Specified
Date Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.

 

13



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

6.2 Form of Payment.

 

  (a) Retirement/Termination Benefit. A Participant who is entitled to receive a
Retirement/Termination Benefit shall receive payment of such benefit in a single
lump sum, unless the Participant elects on his or her initial Compensation
Deferral Agreement to have such benefit paid in one of the following alternative
forms of payment (i) substantially equal annual installments over a period of
two to fifteen years, as elected by the Participant; or (ii) a lump sum payment
of a percentage of the balance in the Retirement/Termination Account, with the
balance paid in substantially equal annual installments over a period of two to
fifteen years, as elected by the Participant.

 

  (b) Specified Date Benefit. The Specified Date Benefit shall be paid in a
single lump sum unless (A) the applicable balance is at least $10,000 and
(B) the Participant elects on the Compensation Deferral Agreement with which the
account was established to have the Specified Date Account paid in substantially
equal annual installments over a period of two to five years, as elected by the
Participant.

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balance of a Specified Date Account with
respect to which payments have not commenced shall be paid in accordance with
the form of payment applicable to the Retirement/Termination, Disability or
Death Benefit. If such benefit is payable in a single lump sum, the unpaid
balance of all Specified Date Accounts (including those in pay status) will be
paid in a lump sum.

 

  (c) Disability Benefit. A Participant who is entitled to receive a Disability
Benefit shall receive payment of such benefit in accordance with the Payment
Schedule applicable to the Retirement/Termination Benefit.

 

  (d) Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.

 

  (e) Change in Control. A Participant will receive a single lump sum payment
equal to the unpaid balance of all of his or her Accounts upon a Separation from
Service within 24 months following a Change in Control. In addition to the
foregoing, upon a Change in Control, a Participant who has incurred a Separation
from Service prior to the Change in Control, and any Beneficiary of such
Participant who is receiving or is scheduled to receive payments, will receive
the balance of all unpaid Accounts in a single lump sum. Accounts will be valued
as of the last day of the month following the Change in Control and will be paid
within 90 days of said Change in Control.

 

  (f) Small Account Balances. The Committee shall pay the value of the
Participant’s Accounts upon a Separation from Service in a single lump sum if
the balance of such Accounts is not greater than $25,000.

 

14



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

  (g) Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the applicable Valuation Date and (b) equals the remaining number of installment
payments.

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.

 

6.3 Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

 

6.4

Payments Treated as Made on the Designated Payment Date. Payments made on the
payment date specified in the Plan, or on a later date within the same taxable
year of the Participant or Beneficiary, or, if later, by the fifteenth
(15th) day of the third calendar month following the payment date specified in
the Plan shall be treated as having been made on the payment date; provided,
however, that the Participant or Beneficiary is not permitted, directly or
indirectly, to designate the taxable year of the payment. In addition, payments
made no earlier than 30 days before the designated payment date will likewise be
treated as having been made on the payment date so long as the Participant or
Beneficiary is not permitted, directly or indirectly, to designate the taxable
year of the payment. The foregoing shall be administered in compliance with the
provisions of Treas. Reg. Section 1.409A-3(d), which Treas. Reg. Section may
authorize other instances in which payments made after the payment date shall be
treated as having been made on the payment date.

ARTICLE VII

Modifications to Payment Schedules

 

7.1 Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. In addition,
prior to January 1, 2009, the Committee may permit a Participant to modify any
or all of the alternative Payment Schedules with respect to an Account,
consistent with the permissible Payment Schedules available under the Plan,
provided such modification complies with the requirements of IRS Notice 2007-86.

 

15



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

7.2 Time of Election. The date on which a modification election is submitted to
the Committee (or its designated agent) must be at least twelve months prior to
the date on which payment is scheduled to commence under the Payment Schedule in
effect prior to the modification.

 

7.3 Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit or a Disability
Benefit, the date payments are to commence under the modified Payment Schedule
must be no earlier than five years after the date payment would have commenced
under the original Payment Schedule. Under no circumstances may a modification
election result in an acceleration of payments in violation of Code
Section 409A.

 

7.4 Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee (or its designated
agent) and becomes effective 12 months after such date.

 

7.5 Effect on Accounts. An election to modify a Payment Schedule is specific to
the Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.

ARTICLE VIII

Valuation of Account Balances; Investments

 

8.1 Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

 

8.2 Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII (“investment allocation”).

 

8.3 Investment Options. Investment options will be determined by the Committee.
The Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.

 

8.4

Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no

 

16



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

 

time shall a Participant have any real or beneficial ownership in any investment
option included in the investment menu, nor shall the Participating Employer or
any trustee acting on its behalf have any obligation to purchase actual
securities as a result of a Participant’s investment allocation. A Participant’s
investment allocation shall be used solely for purposes of adjusting the value
of a Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

8.5 Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

ARTICLE IX

Administration

 

9.1 Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII. The Committee may delegate day-to-day administration of the Plan
to one or more appropriate officers of the Company.

 

9.2 Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.

Upon such Change in Control, the Company may not remove the Committee, unless
 2/3rds of the members of the Board of Directors of the Company consent to the
removal and replacement Committee. Notwithstanding the foregoing, neither the
Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 11.2.

 

17



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

The Participating Employer shall, with respect to the Committee identified under
this Section, (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee hereunder, except with respect to matters resulting
from the Committee’s gross negligence or willful misconduct and (iii) supply
full and timely information to the Committee on all matters related to the Plan,
any rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.

 

9.3 Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.

 

9.4 Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.

 

9.5 Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
may be legal counsel to the Company.

 

9.6 Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

 

18



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

ARTICLE X

Amendment and Termination

 

10.1 Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.

 

10.2 Amendments. The Company, by action taken by the Committee, may amend the
Plan at any time and for any reason, provided that any such amendment shall not
reduce the vested Account Balances of any Participant accrued (or any form of
payment elected) as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date) with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant. The Committee delegates to one or more
appropriate officers of the Company the authority to amend the Plan without the
consent of the Committee for the purpose of conforming the Plan to the
requirements of law.

 

10.3 Termination. The Company, by action taken by the Committee, may terminate
the Plan and pay Participants and Beneficiaries their Account Balances in a
single lump sum (or otherwise) at any time, to the extent permitted by and in
accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). If a Participating
Employer terminates its participation in the Plan, the benefits of affected
Employees shall be paid at the time provided in Article VI.

 

10.4 Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

ARTICLE XI

Informal Funding

 

11.1 General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

 

11.2 Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

 

19



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

ARTICLE XII

Claims

 

12.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee shall
be in writing. Any decision by the Committee denying such claim shall be in
writing (which for purposes of the Plan, including this Article XII, includes
electronic notification in accordance with applicable Department of Labor
regulations) and shall be delivered to the Participant or Beneficiary filing the
claim (the “Claimant”) and/or his or her authorized representative.

 

  (a) In General. Notice of a denial of benefits (other than Disability
Benefits) will be provided within ninety (90) days of the Committee’s receipt of
the Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial ninety (90) day
period. The extension will not be more than ninety (90) days from the end of the
initial ninety (90) day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.

 

  (b) Disability Benefits. Notice of denial of Disability Benefits will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for Disability Benefits. If the Committee determines that it
needs additional time to review the Disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial
forty-five (45) day period. If the Committee determines that a decision cannot
be made within the first extension period due to matters beyond the control of
the Committee, the time period for making a determination may be further
extended for an additional thirty (30) days. If such an additional extension is
necessary, the Committee shall notify the Claimant prior to the expiration of
the initial thirty (30) day extension. Any notice of extension shall indicate
the circumstances necessitating the extension of time, the date by which the
Committee expects to furnish a notice of decision, the specific standards on
which such entitlement to a benefit is based, the unresolved issues that prevent
a decision on the claim and any additional information needed to resolve those
issues. A Claimant will be provided a minimum of forty-five (45) days to submit
any necessary additional information to the Committee. In the event that a
thirty (30) day extension is necessary due to a Claimant’s failure to submit
information necessary to decide a claim, the period for furnishing a notice of
decision shall be tolled from the date on which the notice of the extension is
sent to the Claimant until the earlier of the date the Claimant responds to the
request for additional information or the response deadline.

 

20



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

  (c) Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice also shall (i) reference the
pertinent provisions of the Plan document and (ii) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision on review. In
the case of a complete or partial denial of a Disability benefit claim, the
notice shall provide a statement that the Committee will provide to the
Claimant, upon request and free of charge, a copy of any internal rule,
guideline, protocol, or other similar criterion that was relied upon in making
the decision.

 

12.2 Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”), which may be the Committee, except as otherwise provided below. A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may have, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
the claim for benefits and also may submit written comments, documents, records
and other information relevant to the claim to the Appeals Committee. All
written comments, documents, records, and other information shall be considered
“relevant” if the information (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Appeals Committee may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.

 

  (a) In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than sixty (60) days after receipt of the written notification of such claim
denial. The Appeals Committee shall make its decision regarding the merits of
the denied claim within sixty (60) days following receipt of the appeal (or
within one hundred and twenty (120) days after such receipt, in a case where
there are special circumstances requiring extension of time for reviewing the
appealed claim). If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. The notice
will indicate the special circumstances requiring the extension of time and the
date by which the Appeals Committee expects to render the determination on
review. The review will take into account comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

21



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

  (b) Disability Benefits. Appeal of a denied Disability Benefits claim must be
filed in writing with the Appeals Committee no later than one hundred eighty
(180) days after receipt of the written notification of such claim denial. The
review shall be conducted by the Appeals Committee (exclusive of any person who
made the initial adverse decision or such person’s subordinate). In reviewing
the appeal, the Appeals Committee shall (i) not afford deference to the initial
denial of the claim, (ii) if the initial claim denial was based in whole or in
part on a medical judgment, consult with a health care professional who has
appropriate training and experience in the field of medicine involving the
medical judgment and who was neither consulted as part of the initial denial nor
is the subordinate of any such individual, and (iii) identify any medical or
vocational experts whose advice was obtained with respect to the initial benefit
denial, without regard to whether the advice was relied upon in making the
decision. The Appeals Committee shall make its decision regarding the merits of
the denied claim within forty-five (45) days following receipt of the appeal (or
within ninety (90) days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. Following
its review of any additional information submitted by the Claimant, the Appeals
Committee shall render a decision on its review of the denied claim.

 

  (c) Contents of Notice. If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the Plan (but the Plan is not required to have any such
procedures) and a statement of the Claimant’s right to bring an action under
Section 502(a) of ERISA.

 

  (d) For the denial of a Disability benefit, the notice will also include (i) a
statement that the Appeals Committee will provide, upon request and free of
charge, (A) any internal rule, guideline, protocol or other similar criterion
relied upon in making the decision, and (B) any medical opinion relied upon to
make the decision and (ii) if applicable, the required statement under
Section 2560.503-1(j)(5)(iii) of the Department of Labor regulations.

 

22



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

12.3 Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

Each Participating Employer shall, with respect to the Committee identified
under this Section, (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.

 

12.4 Legal Action. A Claimant may not bring any legal action relating to a claim
for benefits under the Plan unless and until the Claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claims procedures.

 

12.5 Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

 

12.6 Choice of Law; Litigation. This Plan shall be governed by and interpreted
in accordance with North Carolina law, except for its conflicts of laws rules,
and applicable federal law. All legal proceedings shall be brought and
maintained exclusively in the state or federal courts sitting in Mecklenburg
County, North Carolina.

ARTICLE XIII

General Provisions

 

13.1 Assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

 

23



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

13.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.

 

13.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

 

13.4 Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be in writing and delivered in person, by
certified mail or through such electronic means as is established by the
Committee. Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. In each case, all notices shall be addressed
as follows:

SPEEDWAY MOTORSPORTS, INC.

ATTN: DIRECTOR OF HUMAN RESOURCES

5401 E. INDEPENDENCE BLVD.

CHARLOTTE, NC 28212

Any notice or filing required or permitted to be given to a Participant or
Beneficiary under this Plan shall be sufficient if in writing and hand-delivered
in person, delivered electronically in accordance with applicable Department of
Labor regulations or sent by mail to the last known address of the Participant.

 

13.5 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

13.6 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

 

24



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

13.7 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

 

13.8 Facility of Payment to a Minor. If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, the Employer, the Participating Employer and the Plan
from further liability on account thereof.

 

25



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

IN WITNESS WHEREOF, the undersigned executed this amendment and restatement of
the Plan on the 31st day of December, 2008, to be effective as of the Effective
Date.

 

Speedway Motorsports, Inc. By:  

J. Cary Tharrington IV (Print Name)

Its:  

Vice President (Title)

/s/ J. Cary Tharrington IV (Signature)

 

26